If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



LTC PAMELA JOY LEE JOHNSON, D.O.,                                   FOR PUBLICATION
                                                                    July 18, 2019
               Plaintiff-Appellant,                                 9:00 a.m.

v                                                                   No. 345803; 345955
                                                                    Clinton Circuit Court
                                                                    Family Division
EDGAR JOHNSON, III,                                                 LC No. 2010-022282-DM

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and MARKEY and GLEICHER, JJ.

PER CURIAM.

        These consolidated cases1 involve postjudgment proceedings following the parties’ 2011
divorce. In Docket No. 345955, plaintiff-mother, Lieutenant Colonel Pamela Joy Lee Johnson,
D.O., appeals by leave granted2 the trial court’s April 2018 order denying her request for an
adjournment under the Servicemembers Civil Relief Act (SCRA), 50 USC 3901 et seq. The
April 2018 order also held plaintiff in contempt, issued a bench warrant for her arrest with a cash
bond of $15,000, and required her to pay $1,500 to defendant-father, Edgar Johnson, III. In
Docket No. 345803, plaintiff appeals by right the trial court’s September 2018 order increasing
her bench warrant bond to $25,000, suspending her driver’s license and any occupational license,
and awarding defendant temporary physical placement of the minor children. For the reasons
stated in this opinion, we affirm in part, reverse in part, and remand for further proceedings
consistent with this opinion.

                                        I. BASIC FACTS



1
  Johnson v Johnson, unpublished order of the Court of Appeals, entered January 24, 2019
(Docket No. 345955).
2
  Johnson v Johnson, unpublished order of the Court of Appeals, entered January 24, 2019
(Docket No. 345955).



                                                -1-
        The parties divorced in 2011. Their divorce judgment awarded the parties joint legal
custody of the minor children and awarded plaintiff primary physical custody. In 2016, plaintiff
moved for a change of domicile to Springfield, Virginia, because she was called for active duty
as a medical review officer in the United States Army. In January 2017, the trial court allowed
the move, and entered a detailed parenting-time order.3 Relevant to this appeal, defendant
asserts that between January 11, 2017 and May 21, 2018, plaintiff failed to facilitate Skype
parenting-time sessions between defendant and the children, to provide the minor children to him
for Thanksgiving break, to provide the children to him for Christmas break, to provide the
children for defendant’s summer parenting time, and to provide him with medical information
regarding the children or information about their wellbeing. On multiple occasions, the Friend of
the Court (FOC) petitioned the court to issue an order to show cause for why plaintiff should not
be held in contempt for violating the parenting-time schedule.

       Plaintiff failed to appear for a show cause hearing scheduled for March 20, 2017, and the
hearing was changed to May 1, 2017. Plaintiff did not appear for the May 1, 2017 hearing.
Instead, on April 27, 2017, she submitted a letter to the court stating that starting on April 28,
2017 she was “on active duty military orders assigned to the U.S. Army Physical Disability
Agency (USAPDA) and serving at the National Capital Region (NCR)—Physical Evaluation
Board (PEB) in Crystal City, Arlington, Virginia.” She explained:

               The USAPDA is charged with evaluating physical disability cases of
       Soldiers. The NCR-PEB is one of three U.S. Army Physical Evaluation Boards.
       Cases pertain to both active duty and reserve component Soldiers. Our work load
       has dramatically increased due to the Global War on Terrorism and remains
       consistently high. My duties are directly related to processing Soldier disability
       cases which are very time-sensitive. Delays in case proceeding have a
       significantly detrimental effect on not only on Army readiness but also the
       Soldiers and their families.

               Accordingly, I most respectfully request that I be afforded the rights and
       protection offered under the [SCRA], as my military duties preclude proper
       representation in the court. Current required training for my new position
       minimally requires ninety days of uninterrupted training for mission success. Any
       delays or interruptions in training will adversely impact Soldier and military
       readiness.

Plaintiff submitted a copy of her orders, which confirmed that she was on active duty starting
April 28, 2017. Without explanation, the trial court entered an order adjourning the show cause
hearing to June 5, 2017 and ordering plaintiff to appear telephonically. Plaintiff did not to
appear for the June 5, 2017 show cause hearing.



3
  Plaintiff appealed the portion of the January 2017 order setting forth the parenting-time
schedule. This Court affirmed the trial court. Johnson v Johnson, unpublished per curiam
opinion of the Court of Appeals, entered August 8, 2017 (Docket No. 336827).


                                               -2-
        Another show cause hearing was scheduled for February 5, 2018. On January 10, 2018,
approximately one month before the scheduled hearing, the FOC investigator/mediator sent
plaintiff’s commanding officer a letter explaining that plaintiff was required to appear for the
February 5, 2018 hearing and requesting that plaintiff be made available. The February 5, 2018
show cause hearing was rescheduled for April 16, 2018, and the FOC investigator/mediator
advised plaintiff’s commanding officer of the change in date and again requested that plaintiff
appear.

        On April 5, 2018, plaintiff submitted another letter to the trial court, once again seeking a
stay of the proceeding under the SCRA. The letter explained that plaintiff was on active duty,
described the nature and importance of her duties, explained that plaintiff’s commanding officer
supported the request, stated that plaintiff’s military duties precluded her participation in the
court proceedings, and added that military leave was not authorized at the time of the letter. It
also provided an “anticipated possible date of availability” for participation in any hearings away
from plaintiff’s duty station. Plaintiff’s commanding officer signed the letter.

        At the April 16, 2018 show cause hearing, the trial court held that plaintiff’s letter did not
satisfy the conditions for a mandatory stay of the proceedings under 50 USC 3932(b)(2).
Accordingly, it denied plaintiff’s request for a stay. Furthermore, the court held plaintiff in
contempt of court for failing to appear as directed and the court issued a bench warrant with a
$15,000 cash bond. The court also ordered plaintiff to pay defendant $1,500 by May 15, 2018
based on the fact that he had appeared at three scheduled hearings that plaintiff had not attended.

        Another show cause hearing was scheduled for July 16, 2018, but it was never held.
Instead, another show cause petition was filed by the FOC, alleging additional violations of the
parenting-time schedule and requesting a show cause hearing on why plaintiff should not be held
in contempt for her refusal to abide by the parenting-time schedule. A hearing was scheduled for
September 17, 2018. Plaintiff made no formal request for a stay of the hearing under SCRA. At
the hearing, however, her lawyer requested permission from the court to make “a proper
application” under the SCRA. The court did not permit it. Following the hearing, the court
entered an order increasing plaintiff’s bench warrant bond to $25,000 for her failure to appear on
September 17, 2018. The court also ordered that plaintiff transfer the minor children to
defendant by noon on September 21, 2018, and it directed that defendant shall have temporary
physical placement of the minor children. The court also suspended plaintiff’s driver’s license
and any occupational licenses that she held.

                                 II. RELIEF UNDER THE SCRA

                                  A. STANDARD OF REVIEW

        Plaintiff argues that the trial court erred by denying her request for a stay under the
SCRA. Questions of statutory interpretation, construction, and application are reviewed de novo.
Dextrom v Wexford Co, 287 Mich. App. 406, 416; 789 NW2d 211 (2010). This standard also
applies to the interpretation of federal statutes. In re LFOC, 319 Mich. App. 476, 480; 901 NW2d
906 (2017). This Court reviews for an abuse of discretion the trial court’s decision whether to
adjourn or continue a proceeding. In re King, 186 Mich. App. 458, 466; 465 NW2d 1 (1990).


                                                 -3-
                                         B. ANALYSIS

                               1. APPLICATION FOR A STAY

        Resolution of the issues raised on appeal requires interpretation of the SCRA, which is a
federal statute. In Hegadorn v Dep’t of Human Servs Dir, ___ Mich ___, ___; ___ NW2d ___
(2019) (Docket No. 156132, 156333, 156334), slip op at 9, our Supreme Court explained:

       “The principal goal of statutory interpretation is to give effect to the Legislature’s
       intent, and the most reliable evidence of that intent is the plain language of the
       statute.” South Dearborn Environmental Improvement Ass’n, Inc v Dep’t of
       Environmental Quality, 502 Mich. 349, 360-361; 917 NW2d 603 (2018). When
       interpreting federal statutes, we strive to “give effect to the will of Congress[.]”
       Walters[ v Nadell], 481 Mich [377,] 381[; 751 NW2d 431 (2008)] (quotation
       marks and citations omitted.)

Ascertaining legislative intent is accomplished “by giving the words selected by the [Congress]
their plain and ordinary meanings, and by enforcing the statute as written.” Griffin v Griffin, 323
Mich. App. 110, 120; 916 NW2d 292 (2018) (quotation marks and citation omitted). This Court
may not read something into the statute “that is not within the manifest intent of the Legislature
as derived from the words of the statute itself.” ). McQueer v Perfect Fence Co, 502 Mich. 276,
286; 917 NW2d 584 (2018) (quotation marks and citation omitted). Moreover, like its
predecessor, the Soldiers’ and Sailors’ Civil Relief Act, 50 USC 501 et seq., the SCRA “is
always to be liberally construed to protect those who have been obliged to drop their own affairs
to take up the burdens of the nation.” See Boone v Lightner, 319 U.S. 561, 575; 63 S. Ct. 1223; 87
L. Ed. 1587 (1943).4

        The SCRA provides protection to United States service members, so that they may
“devote their entire energy to the defense needs of the Nation,” by providing “temporary
suspension of judicial and administrative proceedings and transactions that may adversely affect
the civil rights of servicemembers during their military service.” 50 USC 3902(1) and (2). The
SCRA provides that a servicemember, who “is in military service . . .” and who “has received
notice” of “any civil action or proceeding, including any child custody proceeding,” may apply
for a stay of the action “for a period of not less than 90 days.” 50 USC 3932(a) and (b)(1).5 In
order to apply for a stay, the servicemember must provide the court with the following:



4
 The Soldiers’ and Sailors’ Civil Relief Act of 1940 was replaced by the SCRA in 2004. See PL
108-189, § 1; 117 Stat 2835.
5
  In her brief on appeal, plaintiff relies on both § 3932 and § 3931 of the SCRA. However,
§ 3931(a) only applies to a civil action or proceeding (including child custody proceedings) “in
which the defendant does not make an appearance.” 50 USC 3931(a). Here, as defendant made
an appearance (and as he is not a servicemember), § 3931 clearly does not apply. Instead,
§ 3932 applies because at the time plaintiff filed her application for a stay she was “in military
service” and had “received notice” of the proceedings. See 50 USC 3932(a). Accordingly, to


                                                -4-
               (A) A letter or other communication setting forth facts stating the manner
       in which current military duty requirements materially affect the servicemember’s
       ability to appear and stating a date when the servicemember will be available to
       appear.

              (B) A letter or other communication from the servicemember’s
       commanding officer stating that the servicemember’s current military duty
       prevents appearance and that military leave is not authorized for the
       servicemember at the time of the letter. [50 USC 3932(b)(2).]

If the conditions in 50 USC 3932(b)(2) are satisfied, a stay of the action “for a period of not less
than 90 days” is mandatory. See 50 USC 3932(b)(1) (stating that upon application by the
servicemember and if the conditions in § 3932(b)(2) are met, the court “shall . . . stay the action
for a period of not less than 90 days . . .”).6

       In this case, plaintiff sought to invoke the protections of the SCRA on a number of
occasions.7 Relevant to this appeal, plaintiff was ordered to appear in person on April 16, 2018




the extent that plaintiff’s arguments on appeal rely on an interpretation of § 3931, her arguments
lack merit. Specifically, to the extent that plaintiff suggests the trial court erred by failing to
appoint a lawyer under § 3931(b)(2), we find plaintiff’s argument without merit. Section 3931 is
wholly inapplicable to plaintiff’s case.
6
  If a servicemember is granted a stay under 50 USC 3932(b), he or she “may apply for an
additional stay based on continuing material affect of military duty on the servicemember’s
ability to appear.” 50 USC 3932(d)(1). The application can be made either at the time of the
initial application under § 3932(b) “or when it appears that the servicemember is unavailable to
prosecute or defend the action.” 50 USC 3932(d). In order to receive an additional stay, the
servicemember must satisfy the conditions in 50 USC 3932(b)(2). Unlike the stay under
§ 3932(b), an additional stay under § 3932(d) is not mandatory; however, “[i]f the court refuses
to grant an additional stay of proceedings . . . the court shall appoint counsel to represent the
servicemember in the action or proceeding.” 50 USC 3932(d)(2).
7
  On December 19, 2016, plaintiff, through her lawyer, submitted a letter to the court indicating
that plaintiff was seeking to invoke the SCRA. Based on the December 19, 2016 letter, at that
time plaintiff did not seek a stay of the court scheduled court proceedings. Instead, she sought to
invoke it “regarding the Court’s requirement that she appear in person for the Show Cause
hearing.” Plaintiff authorized her lawyer to appear on her behalf, however. At the hearing, the
trial court expressly found that plaintiff had not properly invoked the protections of the SCRA,
noting that “there certainly are actions that service person must undertake in order for the service
person to request relief under S-C-R-A.” The court added that the information required to
invoke the SCRA needed to be conveyed by both the plaintiff and the plaintiff’s commanding
officer, which had not been done. Accordingly, the court declined to grant relief under the
SCRA. Plaintiff does not challenge that decision.



                                                -5-
for a show cause hearing on her alleged failure to comply with the parenting-time schedule. In
response, on April 5, 2018, plaintiff submitted a letter signed by herself and by her commanding
officer. The letter provided that she was “on active duty military orders assigned to the U.S.
Army Physical Disability Agency (USAPDA) and serving at the National Capital Region
(NCR)—Physical Evaluation Board (PEB) in Crystal City, Arlington, Virginia.” She explained:

               The USAPDA is charged with evaluating physical disability cases of
       Soldiers. The NCR-PEB is one of three U.S. Army Physical Evaluation Boards.
       Cases pertain to both active duty and reserve component Soldiers. Our work load
       has dramatically increased due to the continued Global War on Terrorism and
       remains consistently high. My duties are directly related to processing Soldier
       disability cases which are very time-sensitive. Delays in case processing have a
       significantly detrimental effect on [sic] not only on Army readiness but also the
       Soldiers and their families.

               Accordingly, I most respectfully request that I be afforded the rights and
       protection offered under the [SCRA] as my military duties preclude proper
       representation in the court. Additionally, my Commander further supports this
       request, as witnessed by her signature below. Military leave is not authorized at
       the time of this letter.

               An anticipated possible date of availability, telephonically only, for
       participation in any Hearings away from the duty station is 05 September 2018.

        On appeal, plaintiff contends that the trial court erred by not staying the proceedings
under the SCRA. The trial court stated that in order to satisfy the conditions in 50 USC
3932(b)(2), plaintiff had to submit two separate documents: one from herself and one from her
commanding officer. The trial court erred in its interpretation of the § 3932(b). The statute
requires that four pieces of information be provided. First, in a “letter or other communication”
there must be a factual statement “stating the manner in which current military duty requirements
materially affect the servicemember’s ability to appear.” 50 USC 3932(b)(2)(A). Second, in a
letter or other communication there must be a statement “stating a date when the servicemember
will be available to appear.” 50 USC 3932(b)(2)(A). Third, in a letter or other communication



        On April 27, 2017, plaintiff submitted a letter to the court seeking a stay under the
SCRA. Plaintiff also submitted a copy of her orders, which confirmed that she was on active
duty starting April 28, 2017. However, plaintiff’s April 27, 2017 application did not satisfy the
conditions under 50 USC 3932(b)(2)(B) because there was not a “letter or other communication”
from plaintiff’s commanding officer “stating that the servicemember’s current military duty
prevents appearance and [stating] that leave is not authorized for the servicemember at the time
of the letter.” Despite the apparent deficiency in the application, the trial court granted plaintiff a
stay of the contempt proceedings. The court’s order adjourned the hearing from May 1, 2017
until June 5, 2017, i.e., for a 35 day period. Plaintiff did not appear as directed, but no order was
entered against her at that time.



                                                 -6-
from the servicemember’s commanding officer, there must be a statement “that the
servicemembers’ current military duty prevents appearance.” 50 USC 3932(b)(2)(B). Fourth,
and finally, in a letter or other communication from the servicemember’s commanding officer,
there must be a statement providing “that military leave is not authorized for the servicemember
at the time of the letter.” 50 USC 3932(b)(2)(B). Neither the first nor the second conditions set
forth in the statute require that a certain person make the required statements. Thus, under a
liberal construction of the statute, the first and second conditions can be satisfied by statements
made by the servicemember, the servicemember’s commanding officer, or some other person. In
addition, although the third and fourth conditions, set forth in § 3932(b)(2)(B), expressly state
that they must be “from” the servicemember’s commanding officer in the form of a letter or
other communication, nothing in the statutory language precludes the servicemember’s
commanding officer from making those statements in a letter authored by the servicemember and
adopted by the servicemember’s commanding officer. Accordingly, construing the statute
liberally, it is plain that so long as the servicemember’s commanding officer makes the
statements required in § 3932(b)(2)(B), only one document need be submitted. Therefore, the
trial court erred when it interpreted the statute as requiring two separate letters.

        The trial court, however, also held that the content of the letter was insufficient to satisfy
the conditions set forth in 50 USC 3932(b)(2). Contrary to 50 USC 3932(b)(2)(A), plaintiff
failed to set forth facts stating the manner in which her current military duty materially affected
her ability to appear for the show cause hearing. Plaintiff only stated, in general terms, that the
work load of the NCR-PEB was “dramatically increased due to the Global War on Terrorism and
remains consistently high.” With regard to her specific duties, she explained that they were
“directly related to processing Soldier disability cases which are very time-sensitive,” but she
offered no explanation for why or how her duties materially affected her ability to appear for the
contempt proceedings. As a result, plaintiff’s letter did not satisfy the first condition in
§ 3932(b)(2)(A). See Fazio v Fazio, 91 Mass App 82, 86; 71 NE3d 157 (2017) (holding that the
plaintiff’s letter was insufficient to mandate a stay under § 3932(b)(2) because the letter
submitted “did not explain how the requirements of the training mission prevented the husband
from taking part of one day to attend a court hearing.”).8

       In addition, plaintiff failed to state “a date when the servicemember will be available to
appear.” Instead, she explained in her letter that “[a]n anticipated possible date of availability,
telephonically only, for participation in any Hearings away from the duty station is 05 September
2018.” Because 50 USC 3932(b)(2)(A) expressly requires that the application for a stay include
a date when the servicemember will be available to appear, plaintiff’s statement providing only
an anticipated and possible date to appear—telephonically only—is not sufficient to meet the
condition set forth in 50 USC 3932(b)(2)(A).9 See In re Marriage of Herridge, 169 Wash App




8
  Decisions from other states are not binding on this Court, but they can be considered
persuasive. Holton v Ward, 303 Mich. App. 718, 727 n 11; 847 NW2d 1 (2014).
9
 Plaintiff’s letter does contain a statement from her commanding officer that military leave is
not authorized at the time of this letter and that plaintiff’s military duties preclude her appearance


                                                 -7-
290, 301; 279 P3d 956 (2012) (holding that the appellant failed to meet the requirements of
SCRA because, although he stated that he would be deployed overseas from November 2009
until June 2010, he “did not state a time at which he would again be available to appear.”).
Because the statutory conditions in 50 USC 3932(b)(2)(A) were not met, we detect no error in
the trial court’s denial of the stay.

       The trial court’s denial of a stay under 50 USC 3932(b)(2) is affirmed.

                                     2. OTHER ARGUMENTS

        Plaintiff offers a tangential argument that the trial court’s bias against her caused it to rule
against her with respect to the SCRA. 10 Plaintiff did not raise the issue of bias in the trial court.
Arguments raised for the first time on appeal are unpreserved and “not ordinarily subject to
review.” Booth Newspapers, Inc v Univ of Mich Bd of Regents, 444 Mich. 211, 234; 507 NW2d
422 (1993) (opinion by BOYLE, J). Furthermore, plaintiff completely fails to develop her
argument or cite applicable law. “An appellant may not merely announce his or her position and
leave it to this Court to discover and rationalize the basis for his or her claims.” Bill and Dena
Brown Trust v Garcia, 312 Mich. App. 684, 695; 880 NW2d 269 (2015) (quotation marks and
citation omitted). When “a party fails to cite any supporting legal authority for its position, the
issue is deemed abandoned.” Id. (quotation marks and citation omitted). See also Magee v
Magee, 218 Mich. App. 158, 161; 553 NW2d 363 (1996) (“A party may not leave it to this Court
to search for authority to sustain or reject its position.”). Therefore, this argument is abandoned
and should not be considered on appeal.

       Next, plaintiff claims that defendant made false statements at the September 2018 hearing
when he stated that he had not physically seen the children since July 2016 and had not had
Skype contact since October 2016. In support, plaintiff cites what appears to be a portion of the



in court. Accordingly, the conditions set forth in 50 USC 3932(b)(2)(B) were met by plaintiff’s
letter.
10
   The court made several statements that, at first glance, appear to show bias against plaintiff.
For instance, the court stated that it was “candidly very displeased” with plaintiff, noting that it
had “bent over backwards to ensure” that it did not violate the SCRA. The court then expressed
that “this entire last year has been nothing but a manipulation,” with defendant being deprived of
ordered parenting time with his children and plaintiff ignoring all orders to show cause as to why
she should not be held in contempt. Yet, the court’s concerns appear to be well placed. Plaintiff
sought to change the children’s domicile in June 2016. At the hearing on her motion, plaintiff
testified that she was being ordered to “active duty” as of July 2016. At that time, she testified
that she would be able to set her own work hours. She explained that she would only have to go
to the office one day a week and that she would be able to telework the remaining days. It is not
clear whether plaintiff’s duties were drastically altered between June 2016 and April 2018 when
she sought a stay under the SCRA. Given plaintiff’s testimony in 2016, it is clear that the trial
court had a basis to feel that plaintiff was manipulating the situation and was not genuinely
precluded from appearing at the show-cause hearings based on her military duties.


                                                  -8-
United States Code, but she does not provide a complete citation, she fails to show why federal
law applies, and she fails to apply this law to the statements that defendant made. Without
explanation or substantive analysis, she merely recites defendant’s statements and claims that
they were false. She also claims that defendant has been inconsistent with sending pension
checks, another argument that she did not raise in the trial court or sufficiently brief on appeal. It
is therefore abandoned. See Bill and Dena Brown Trust, 312 Mich. App. at 695.

       Plaintiff also suggests that the trial court erred by ordering her to pay $1,500 to
defendant, but she does not identify the nature of the court’s error such that this Court can
meaningfully analyze her claim. Plaintiff only briefly references the SCRA, but provides no
substantive analysis in support of her claim. As a result, this claim is abandoned. See id.

       Finally, plaintiff also argues that the trial court’s orders “were entered without proper
procedural application of the SCRA in its entirety.” In support, she quotes several sections of the
SCRA, but she offers no explanation for how or why the sections are applicable. Therefore, we
deem those arguments abandoned as well. See id.11

                          III. TEMPORARY CHANGE OF CUSTODY



11
   Specifically, we conclude that plaintiff abandoned her arguments as they pertain to the
following sections of the SCRA:

       (1) 50 USC 3933, which applies only if “an action for compliance with the terms of a
contract is stayed . . .” 50 USC 3933(a);

       (2) 50 USC 3934, which grants a court discretion to “stay the execution of any judgment
or order entered against the servicemember” and “vacate or stay an attachment or garnishment of
property, money, or debts in the possession of the servicemember or a third party,” if, “in the
opinion of the court,” the servicemember “is materially affected by reason of military service”
from complying with a court judgment or order;

        (3) 50 USC 3936, which provides, generally, that “the period of a servicemember’s
military service” may not be included in an applicable statute of limitations;

        (4) 50 USC 4041, which permits the Attorney General to commence a civil action against
any person who “engages in a pattern or practice of violating this chapter” or “engages in a
violation of this chapter that raises an issue of public importance;”

        (5) 50 USC 4042, which permits a person aggrieved by a violation of the SCRA to file a
civil action to obtain relief; and

       (6) 50 USC 4043, which provides that nothing in § 4041 or § 4042 “shall be construed to
preclude or limit any remedy otherwise available under law, including consequential and
punitive damages.”



                                                 -9-
                                 A. STANDARD OF REVIEW

        Plaintiff next argues that the trial court abused its discretion by granting defendant
temporary physical custody of the children without adequate consideration of the statutory best-
interest factors. This Court reviews custody decisions for an abuse of discretion. Vodvarka v
Grasmeyer, 259 Mich. App. 499, 507-508; 675 NW2d 847 (2003). “Questions of law are
reviewed for clear legal error.” Id. at 508 (citation and quotation marks omitted). Clear error
occurs when the trial court “incorrectly chooses, interprets, or applies the law.” Id. (citation and
quotation marks omitted).

                                          B. ANALYSIS

        “An evidentiary hearing is mandated before custody can be modified, even on a
temporary basis.” Grew v Knox, 265 Mich. App. 333, 336; 694 NW2d 772 (2005) (emphasis
added); see also MCR 3.207(C)(2). Regardless of whether a court is establishing custody in an
original matter or altering a prior custody order, the trial court must determine if the change of
custody is in the children’s best interests and, to that end, must make specific findings of fact
regarding each of the 12 statutory best-interest factors. Grew, 265 Mich. App. at 337.

       Here, the trial court’s September 18, 2018 order awarded defendant temporary physical
custody of the children. Although the order gave defendant only “temporary physical
placement,” there is no meaningful distinction between placement and custody, and an
evidentiary hearing was therefore required. See id. at 336. The trial court did not hold an
evidentiary hearing. Furthermore, the trial court did not determine if there was proper cause or a
change of circumstances, or if an established custodial environment existed, and it did not
evaluate the 12 best-interest factors. The trial court, under Grew, clearly erred. Yet, although
the September 18, 2018 order does not use the term “ex parte,” the trial court may have granted
temporary custody to defendant based on MCR 3.207(B), which provides:

               Pending the entry of a temporary order, the court may enter an ex parte
       order if the court is satisfied by specific facts set forth in an affidavit or verified
       pleading that irreparable injury, loss, or damage will result from the delay
       required to effect notice, or that notice itself will precipitate adverse action before
       an order can be issued. [MCR 3.207(B)(1).]

This rule has been applied to child custody proceedings. See Mann v Mann, 190 Mich. App. 526,
533; 476 NW2d 439 (1991). Before making an ex parte decision on child custody, the trial court
must consider “facts established by admissible evidence—whether by affidavits, live testimony,
documents, or otherwise.” Id. Here, the trial court found—on the basis of what appears to be
admissible evidence—”that it is irreparable harm . . . to these children to have been deprived any
contact with their father since 2016, and that mother’s blatant disregard for the law justifies an
immediate placement of [E] and [S] with their father.”

       However, this Court has stated that

       the trial court should [not] be allowed to circumvent and frustrate the purpose of
       the law by issuing an ex parte order changing custody without any notice to the
       custodial parent or a hearing on the issue whether clear and convincing evidence
                                                -10-
       was presented that a change of custody was in the child’s best interest. [Pluta v
       Pluta, 165 Mich. App. 55, 60; 418 NW2d 400 (1987) (emphasis added).]

Accordingly, ex parte orders issued under MCR 3.207 that affect child custody must comply
with specific notice requirements. Under MCR 3.207(B)(5),

              [a]n ex parte order providing for child support, custody, or visitation
       pursuant to MCL 722.27a, must include the following notice:

              “NOTICE:

               “1. You may file a written objection to this order or a motion to modify or
       rescind this order. You must file the written objection or motion with the clerk of
       the court within 14 days after you were served with this order. You must serve a
       true copy of the objection or motion on the friend of the court and the party who
       obtained the order.

               “2. If you file a written objection, the friend of the court must try to
       resolve the dispute. If the friend of the court cannot resolve the dispute and if you
       wish to bring the matter before the court without the assistance of counsel, the
       friend of the court must provide you with form pleadings and written instructions
       and must schedule a hearing with the court.

              “3. The ex parte order will automatically become a temporary order if you
       do not file a written objection or motion to modify or rescind the ex parte order
       and a request for a hearing. Even if an objection is filed, the ex parte order will
       remain in effect and must be obeyed unless changed by a later court order.”

Further, MCR 3.207(B)(6) provides:

               In all other cases, the ex parte order must state that it will automatically
       become a temporary order if the other party does not file a written objection or
       motion to modify or rescind the ex parte order and a request for a hearing. The
       written objection or motion and the request for a hearing must be filed with the
       clerk of the court, and a true copy provided to the friend of the court and the other
       party, within 14 days after the order is served.

These notice requirements were not complied with in the September 18, 2018 order. The
detailed notice format described in MCR 3.207(B)(5) is absent, and the order does not state that
it will automatically become a temporary order unless plaintiff takes the required steps.
Therefore, even if the ex parte order was supported by admissible evidence, it nonetheless failed
to comply with the notice requirements under MCR 3.207(B)(5) and (6).

        Furthermore, an ex parte order becomes a temporary order if no objection is made, see
MCR 3.207(B)(5) and (6), and, as previously discussed, even temporary changes in custody
require an evidentiary hearing at some point. See Grew, 265 Mich. App. at 333; Pluta, 165 Mich
App at 60 (requiring an eventual hearing on the children’s best interests even for ex parte
orders). Therefore, even assuming that the initial ex parte order was valid and complied with the

                                               -11-
notice requirements, the trial court was still required to hold an evidentiary hearing in the future
and consider the children’s best interests. The failure to do so was clear error and plain error.

                                       V. CONCLUSION

        The trial court did not err in its application of the SCRA, in its denial of plaintiff’s
request to stay proceedings, or in not appointing a lawyer for plaintiff at the April 2018 hearing.
However, the trial court abused its discretion in modifying custody because it did not hold an
evidentiary hearing, make the necessary determinations, or provide the required notice.
Accordingly, we reverse the portion of the trial court’s September 2018 order awarding
defendant temporary placement of the children and remand for further proceedings consistent
with this opinion.12

        Affirmed in part, reversed in part, and remanded for further proceedings. No taxable
costs are awarded. MCR 7.219(A). We do not retain jurisdiction.



                                                             /s/ Michael J. Kelly
                                                             /s/ Jane E. Markey
                                                             /s/Elizabeth L. Gleicher




12
   Nothing in this opinion should be construed as prohibiting plaintiff from applying for a stay of
the proceedings based on her military service under § 3932(b). In evaluating her request, the
trial court should remain mindful that the SCRA is to be liberally construed.


                                               -12-